DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 9-7-2021 restriction requirement filed 11-8-2021.

Information Disclosure Statement

3.	The information disclosure statement(s) (IDS) submitted on 2-11-2020, 11-20-2020, 11-24-2020 and 11-15-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

4.	Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 11-8-2021 is acknowledged.
	
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-8-2021.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancelled claims 9-20.

Allowable Subject Matter

6.	Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Turning to US publication 2014/0273266 to Grinstaff et al and Chinese publication CN 103334726 A to Univ China Petroleum, cited in the 11-24-2020 written opinion; Grinstaff et al and Univ China Petro falls within the general scope of the disclosed subject matter of the claimed invention.   Grinstaff et al and Univ. of China Petro however differs in that they do not not anticipate nor render obvious an ultrasonic stage, disposed in the interior of the metal pressure chamber that emulsifies the liquid sample.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210247661 A1 HIGH TEMPERATURE HIGH PRESSURE (HTHP) CELL IN SUM FREQUENCY GENERATION (SFG) SPECTROSCOPY FOR LIQUID/LIQUID INTERFACE ANALYSIS
JP 2000500583 A Novel emulsion for robust glass detection
WO 9418954 A1  METHODS FOR IN VIVO DELIVERY OF BIOLOGICS AND COMPOSITIONS USEFUL THEREFOR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856